Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combustion chamber being annular or can-annular (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 70, combustion chamber.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Claim Objections
Claim 6, line 3; claim 7, line 2; claim 8, line 2 is objected to because of the following informalities:  “rows and/or column” should be - - rows and/or columns- -.   Appropriate correction is required.
Claim 10, line 4-5 is objected to because of the following informalities:  “at least one combustion chamber, annular combustion chamber, or can-annular combustion chamber, arranged downstream of the burner(s)” should be - -at least one of the combustion chamber, an annular combustion chamber, or a can-annular combustion chamber is arranged downstream of the at least one burner- -.   Appropriate correction is required.
Claim 11, line 1 is objected to because of the following informalities:  “A method of manufacturing a burner” should be - -A method of manufacturing the burner- -.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 1 recites “wherein said rows and/or column are parallel to a longitudinal axis of the burner” which renders the claim indefinite because if the rows and columns are both parallel to the longitudinal axis, then the rows and columns are also parallel to each other and have the same orientation.  Therefore, it is unclear how to differentiate between the rows and column.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raadeklint et al (EP 3048370) in view of Crawley et al (US 20170268784).

    PNG
    media_image1.png
    299
    471
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    377
    692
    media_image2.png
    Greyscale

Annotated Figure 1 and 8 of Raadeklint et al (EP 3048370)

    PNG
    media_image3.png
    601
    631
    media_image3.png
    Greyscale

Annotated Figure 3 of Crawley et al (US 20170268784)

Regarding claim 1, Raadeklint discloses a burner (Annotated Figure 1, labeled upstream, intermediate, and downstream burner section) of a turbomachine or a gas turbine engine (Figure 1, 1.  Paragraph 0001, 0034), comprising: 
an upstream burner section (Annotated Figure 1, labeled upstream burner section) for providing a first fuel (The fuel in Paragraph 0034) and an oxygen containing fluid (The compressed air in Paragraph 0034) to an upstream end of a burner interior (The portion of Figure 1, V in the burner);
at least one intermediate burner section (Annotated Figure 1, labeled intermediate burner section) having an annular wall (Figure 6.  Paragraph 0047) surrounding a respective section (The section of Figure 4, V that Figure 6 surrounds. Paragraph 0047) of the burner interior; and 
a downstream burner section (Annotated Figure 1, labeled downstream burner section);
wherein the annular wall comprises:
an annular inner surface (The bottom surface of Figure 6, 22) delimiting the burner interior, and 
a plurality of dampening cavities (Figure 6, 30) for dampening of thermo-acoustic vibrations in the burner interior (Paragraph 0017), 
each dampening cavity being connected to the annular inner surface through at least a dampening hole (Figure 6, 40).
Raadeklint does not disclose the downstream burner section for providing a second fuel to a downstream end of the burner interior or to a combustion chamber.
However Crawley teaches a burner (Annotated Figure 3, labeled upstream, intermediate, and downstream burner section) of a turbomachine or a gas turbine engine (Figure 1, 10), comprising: 
an upstream burner section (Annotated Figure 1, labeled upstream burner section) for providing a first fuel (The fuel in Paragraph 0035) and an oxygen containing fluid (The air in Paragraph 0035) to an upstream end of a burner interior (The upstream end of Figure 3, 29);
at least one intermediate burner section (Annotated Figure 1, labeled intermediate burner section) having an annular wall (The wall formed by Figure 3, 32, 34 and 33, 35) (The section of the burner interior that the annular wall surrounds) of the burner interior; and 
a downstream burner section (Annotated Figure 1, labeled downstream burner section) for providing a second fuel (The fuel from Figure 3, 51) to a downstream end of the burner interior (The downstream end of Figure 3, 29) or to a combustion chamber (The combustion chamber defined by Figure 3, 34.  Paragraph 0043);
 wherein the annular wall comprises:
an annular inner surface (The inner surface of Figure 3, 32, 34) delimiting the burner interior.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Raadeklint wherein the downstream burner section provides a second fuel to a downstream end of the burner interior or to a combustion chamber as taught by and suggested by Crawley in order to provide higher firing temperatures and more efficient performance, while still minimizing combustion driven emission and aerodynamic pressure losses (Paragraph 0004, The modification adds late lean injectors to the burner of Raadeklint immediately prior to the transition duct.  See Annotated Figure 1 of Raadeklint).
Regarding claim 2, Raadeklint in view of Crawley teach the invention as claimed.
Raadeklint further discloses wherein each dampening cavity is connected to an annular outer surface (The outer surface of Figure 6, 44. Paragraph 0046) of the annular wall through at least a purging hole (Figure 6, 60).
Regarding claim 3, Raadeklint in view of Crawley teach the invention as claimed.
Raadeklint further discloses wherein at least one of the dampening cavities has a quadrangular profile (Figure 7-9 show the cavities having a quadrangular profile).
Regarding claim 4, Raadeklint in view of Crawley teach the invention as claimed.
(The helmholtz volume being honeycomb would have the dampening cavities having a hexagonal profile).
Regarding claim 5, Raadeklint in view of Crawley teach the invention as claimed.
Raadeklint further discloses wherein at least one of the dampening cavities has a circular profile (The helmholtz volume being conical would have the dampening cavities having a circular profile).
Regarding claim 6, Raadeklint in view of Crawley teach the invention as claimed.
Raadeklint further discloses wherein the plurality of dampening cavities are distributed in the annular wall along rows (The rows of Figure 7-9) and/or columns (The columns of Figure 7-9) to form a pattern (The pattern of Figure 7-9)
Regarding claim 7, Raadeklint in view of Crawley teach the invention as claimed.
Raadeklint further discloses wherein said rows (The rows (horizontal arrangement) of Figure 7, 30) or columns are parallel to a longitudinal axis (Figure 1, X) of the burner.
Regarding claim 8, Raadeklint in view of Crawley teach the invention as claimed.
Raadeklint further discloses wherein said rows (Annotated Figure 8, labeled rows or the slanted rows of Figure 9) and/or columns (Annotated Figure 8, labeled columns) are inclined with respect to a longitudinal axis (Figure 1, X) of the burner.
Regarding claim 11, Raadeklint in view of Crawley teach the burner according to claim 1.
Raadeklint further discloses a method of manufacturing the burner, the method comprising: 
additive manufacturing of the annular wall as an integrally formed component (Paragraph 0052), or 
additive manufacturing of the upstream burner section, the intermediate burner section (Figure 6 is part of at least Annotated Figure 1, labeled intermediate burner section. Paragraph 0052 and 0059) and the downstream burner section as integrally formed component.
Regarding claim 12, Raadeklint in view of Crawley teach the invention as claimed.
Raadeklint further discloses wherein the additive manufacturing step is performed by selective laser melting or selective laser sintering (Paragraph 0052).

Claim 1, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawley in view of Huber (US 20110265484).
Regarding claim 1, Crawley discloses a burner (Annotated Figure 3, labeled upstream, intermediate, and downstream burner section) of a turbomachine or a gas turbine engine (Figure 1, 10), comprising: 
an upstream burner section (Annotated Figure 1, labeled upstream burner section) for providing a first fuel (The fuel in Paragraph 0035) and an oxygen containing fluid (The air in Paragraph 0035) to an upstream end of a burner interior (The upstream end of Figure 3, 29);
at least one intermediate burner section (Annotated Figure 1, labeled intermediate burner section) having an annular wall (The wall formed by Figure 3, 32, 34 and 33, 35) surrounding a respective section (The section of the burner interior that the annular wall surrounds) of the burner interior; and 
a downstream burner section (Annotated Figure 1, labeled downstream burner section) for providing a second fuel (The fuel from Figure 3, 51) to a downstream end of the burner interior (The downstream end of Figure 3, 29) or to a combustion chamber (The combustion chamber defined by Figure 3, 34.  Paragraph 0043);
wherein the annular wall comprises:
an annular inner surface (The inner surface of Figure 3, 32, 34) delimiting the burner interior.

However, Huber teaches a burner (Figure 1, 3, 5, 6) of a turbomachine or a gas turbine engine (Paragraph 0028), comprising: 
an upstream burner section (The axial portion corresponding to the horizontal portion of Figure 1, 3) for providing a first fuel (Figure 1, 4.  Paragraph 0029) and an oxygen containing fluid (The oxidizer of Paragraph 0028) to an upstream end (The upstream end of the interior defined by Figure 1, 5 and 6) of a burner interior;
at least one intermediate burner section (The axial portion corresponding to the horizontal portion of Figure 1, 6) having an wall (The portion of Figure 1, 12 corresponding to the horizontal portion of Figure 1, 6) surrounding a respective section (The section of the burner interior where the wall surrounds) of the burner interior; and 
a downstream burner section (Figure 1, 8);
wherein the wall comprises:
an inner surface (The inner surface of Figure 1, 12 corresponding to 6) delimiting the burner interior, and 
a plurality of dampening cavities (Figure 3, 23, 25) for dampening of thermo-acoustic vibrations in the burner interior (Paragraph 0009 and 0070), 
each dampening cavity being connected to the inner surface through at least a dampening hole (Figure 3, 17).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of effective filing to modify the invention of Crawley wherein the annular wall (The wall of Huber is applied to the annular wall of Crawley, so that in the combined invention, the wall of Huber is an annular wall) comprises: a plurality of dampening cavities for dampening of thermo-acoustic vibrations in the burner interior, each dampening cavity being connected to the (The wall of Huber is applied to the annular wall of Crawley, so that in the combined invention, the inner surface of Huber is an annular inner wall) through at least a dampening hole as taught by and suggested by Huber in order to dampen the thermos-acoustic pulsations (Paragraph 0009, The modification has portions of the annular wall of Crawley having the structure of Figure 3 of Huber).
Regarding claim 9, Crawley in view of Huber teach the invention as claimed.
Crawley further discloses wherein the annular wall further comprises an annular cooling fluid passage (Figure 4, 26) extending from at least one cooling fluid inlet hole (Figure 4, 41) provided on an annular outer surface (The annular outer surface of Figure 4, 25).
Crawley does not disclose the annular cooling fluid passage extending to a plurality of effusion holes provided on the annular inner surface.
However, Huber teaches wherein the wall further comprises an annular cooling fluid passage (Figure 3, 21. Paragraph 0051) extending from at least one cooling fluid inlet hole (The inlet of Figure 3, 21) provided on an outer surface (The outer surface of Figure 3, 14) to a plurality of effusion holes (Figure 3, 32. Paragraph 0051) provided on the inner surface.
Therefore, it would have been obvious to one of ordinary skill in the at the time of effective filing to modify the invention of Crawley wherein the annular cooling fluid passage extending to a plurality of effusion holes provided on the annular inner surface (The wall of Huber is applied to the annular wall of Crawley, so that in the combined invention, the inner surface of Huber is an annular inner wall) as taught by and suggested by Huber in order to dampen the thermos-acoustic pulsations (Paragraph 0009, This is the same modification as claim 1).
Regarding claim 10, Crawley in view of Huber teach at least one burner is arranged according to claim 1.
Crawley further discloses a combustor (The can-annular or annular combustor of Figure 1 which consists of the plurality of 14. Paragraph 0035), comprising
(There are a plurality of Figure 1, 13, so that there are plurality of burners); and 
at least one of the combustion chamber (The combustion chamber defined by Figure 3, 34.  Paragraph 0037), an annular combustion chamber (The downstream end of the transition duct is annular, so that the combustion chamber is annular.  Paragraph 0037), or a can-annular combustion chamber is arranged downstream of the plurality of burners.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741